Citation Nr: 1102398	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  06-20 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
cancer of the right lung, status post resection of the right 
lower lung.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans




INTRODUCTION

The Veteran served on active duty from October 1966 to March 
1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This matter was previously before the Board in September 2009 
when the Board remanded for further development.  After 
completing the requested development to the extent possible, a 
September 2010 supplemental statement of the case denied the 
claim, which was then returned to the Board for further appellate 
consideration.  The Board finds that the there has been 
substantial compliance with its September 2009 remand.  
Therefore, the Board will proceed to adjudicate the appeal.


FINDING OF FACT

The Veteran was not shown to have FEV-1 of 55 percent predicted 
or less; or FEV-1/FVC of 55 percent or less; DLCO of 55 percent 
predicted or less; maximum oxygen consumption of 20 ml/kg/min or 
less (with cardiorespiratory limit); cor pulmonale, pulmonary 
hypertension as shown by echocardiogram or cardiac 
catheterization, or episodes of acute respiratory failure.  The 
Veteran does not require oxygen therapy.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent 
for cancer of the right lung, status post resection of the right 
lower lung were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.97, Diagnostic Code 6844 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In an April 2005 pre-rating letter, the RO provided notice to the 
Veteran explaining what information and evidence was needed to 
substantiate the claim for service connection, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  The 
September 2005 RO rating decision reflects the initial 
adjudication of the claim after issuance of the April 2005 
letter.

A June 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  After issuance of the June 2006 letter, 
and opportunity for the Veteran to respond, the September 2010 
supplemental statement of the case (SSOC) reflects readjudication 
of the claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the 
Veteran.  Additionally, he was afforded VA examinations that were 
fully adequate for the purposes of determining the current 
severity of his service connected disability.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Legal Criteria 

Disability evaluations are determined by evaluating the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (2009).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Where as in this case, a veteran has expressed dissatisfaction 
with the assignment of an initial rating following an initial 
award of service connection for that disability, separate ratings 
can be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1. 

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2009) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran's cancer of the right lung, status post resection of 
the right lower lung is rated under Diagnostic Code (DC) 6844.  

When rating post-surgical residual (lobectomy, pneumonectomy, 
etc.) under DC 6844, the current version of the General Rating 
Formula for the Respiratory System, Restrictive Lung Disease 
(diagnostic codes 6840 through 6845), 38 C.F.R. § 4.97, provides 
as follows:  A 30 percent rating is assigned when pulmonary 
function testing (PFT) shows a forced expiratory volume in 1 
second (FEV-1) that is 56 to 70 percent predicted, or FEV-
1/forced vital capacity (FVC) of 56 to 70 percent, or when the 
diffusion capacity of the lung for carbon monoxide (DLCO) is 56 
to 65 percent predicted.  A 60 percent rating is assigned where 
FEV-1 is 40 to 55 percent predicted, or FEV-1/FVC is 40 to 55 
percent, or DLCO is 40 to 55 percent predicted, or when maximum 
oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating is assigned when FEV-1 is less than 
40 percent predicted, or FEV-1/FVC is less than 40 percent, or 
when DLCO is less than 40 percent predicted, or when maximum 
exercise capacity is less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or there is cor 
pulmonale, or there is pulmonary hypertension as shown by 
echocardiogram or cardiac catheterization, or where there are 
episodes of acute respiratory failure, or where outpatient oxygen 
therapy is required.  38 C.F.R. § 4.97, DC 6844 (2010).

Background

In this case, the Veteran was diagnosed with lung cancer in 2004, 
and in January 2005 he underwent a right lower lobectomy.  At 
that time, he had not had any prior pulmonary or breathing 
problems.  He did not require radiation or chemotherapy, and 
there was no evidence of metastasis at that time.  He had the 
preoperative and postoperative diagnosis of carcinoma of the lung 
and chronic obstructive pulmonary disease (COPD).  

A June 2005 chest x-ray report showed some blunting of the right 
costophrenic angle, which may have reflected a right effusion.  
Otherwise the right lung was clear.  

The Veteran submitted private pulmonary function tests (PFTs) 
from November 2005.  The results of these tests were an FEV1 of 
70 percent, a FVC of 82 percent, FEV1/FVC of 71 percent, and a 
DLCO of 42 percent.  

The Veteran was afforded a VA examination in December 2009.  He 
reported symptoms of fatigue and more severe shortness of breath 
than before the lung resection.  The Veteran stated that he has 
shortness of breath with activity but no symptoms with rest.  He 
stated that his symptoms had
 been consistent for about four to five years.  Upon examination, 
normal heart sounds were noted, there were no respiratory 
abnormalities noted, and chest expansion was normal.  There were 
no pulmonary embolus, and no aortic dissection or infiltration 
was seen.  The examiner noted that there was no evidence of CHF, 
cor pulmonale, pulmonary hypertension, right ventricular 
hypertrophy or dysfunction or respiratory failure.  PFTs were 
stable and showed some improvement in lung function since the 
November 2005 tests.  The examiner noted continued moderate 
obstruction.  FEV1 was in the 71-80 percent predicted range, 
FEV1/FVC was in the 56-70 percent range, and DLCO was in the 66-
80 percent range.  

Analysis

After a careful review of all the evidence of record, the Board 
finds that the criteria for an initial evaluation in excess of 30 
percent for the Veteran's cancer of the right lung, status post 
resection of the right lower lung is not warranted.  

In order to merit the higher 60 percent evaluation, PFTs would 
need to measure FEV-1 is 40 to 55 percent predicted, or FEV-1/FVC 
is 40 to 55 percent, or DLCO is 40 to 55 percent predicted.  
There is no evidence that PFTs at any time during the appeal 
merit more than the currently assigned 30 percent evaluation.  
There was also no evidence in the claims file that showed that 
the Veteran's maximum oxygen consumption was 20 ml/kg/min or less 
or that he had cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, or episodes of acute respiratory failure.

Extra-schedular Consideration

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  However, in the second 
step of the inquiry, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Thun v. Shinseki, F.3d 1366 (Fed. 
Cir. 2009).  Here, as discussed above, the rating criteria for 
the service-connected lung disability reasonably describes the 
Veteran's disability level and symptomatology.  Thus, as the 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluations are adequate, and no 
referral for extraschedular evaluations is required.  Id.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
cancer of the right lung, status post resection of the right 
lower lung is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


